Citation Nr: 1549256	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether the reduction of the Veteran's disability rating for right ulnar nerve neuropathy (right elbow disability) from 40 percent to noncompensable, effective July 1, 2009, was proper.  

2. Entitlement to an increased rating for a right elbow disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from December 1961 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in New Orleans, Louisiana.  The April 2009 rating decision reduced the Veteran's disability rating for a right elbow disability from 40 percent to noncompensable, effective July 1, 2009.  

In an April 2015 rating decision, the VA RO in New Orleans increased the Veteran's right elbow disability rating from noncompensable to 30 percent, effective March 5, 2015.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran requested a hearing before a member of the Board.  The hearing was scheduled to be in July 2015 and he was notified of this in June 2015.  He failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

As will be discussed below, the Board finds that the April 2009 rating reduction was improper.  Generally, the propriety of a rating reduction is a separate issue from a claim for an increased evaluation.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (holding that the Board "incorrectly phrased the issue in terms of whether appellant was entitled to an increased rating; in fact and in law, the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100 [percent] to 10 [percent] was proper"); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  

However, the RO processed the appeal of the April 2009 reduction as if it were an increased rating claim.  The February 2010 Statement of the Case (SOC) denied a compensable rating for a right elbow disability.  In his March 2010 VA Form 9, the Veteran asserted that his right elbow was "progressive," indicating that he continued to challenge the disability evaluation assigned, as opposed to the propriety of the reduction.  The April 2015 rating decision increased his disability rating to 30 percent as of March 5, 2015, and the April 2015 Supplemental Statement of the Case (SSOC) was issued.  

By consistently treating a claim as if it is part of a timely filed substantive appeal, the U. S. Court of Appeals for Veterans Claims (Court) has held that VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Board finds that the RO led the Veteran to believe that the issue of entitlement to an increased rating for a right elbow disability was on appeal and has therefore taken jurisdiction of that issue, as listed above.  


FINDINGS OF FACT

1. The reduction of the disability rating for a right elbow disability from 40 percent to noncompensable, effective July 1, 2009, failed to comply with applicable law and regulations.  

2. The Veteran's right elbow disability does not manifest as complete paralysis of the ulnar nerve.  


CONCLUSIONS OF LAW

1. The reduction of the rating for a right elbow disability from 40 percent to noncompensable, effective July 1, 2009, was improper and is void ab initio.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 3.655 (2015).  

2. The criteria for a disability rating in excess of 40 percent for a right elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Codes 8516, 8616 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reduction of Rating for a Right Elbow Disability

The duties to notify and assist do not apply where the issue is a reduction in rating.  The Veterans Claims Assistance Act of 2000 (VCAA) duties are only triggered by the receipt of a new application or claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b), (c) (2015).  In the case of a reduction, there has been no application or claim, so the VCAA is inapplicable.

However, there are specific notice requirements which apply to a reduction in rating.  The procedural safeguards afforded to the Veteran in a reduction case are set forth under 38 C.F.R. § 3.105(e), and must be followed by VA before issuing a final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  These specific notice requirements take precedence over the more general notice requirements found in the VCAA.  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one ...."); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).

The procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions were explained to the Veteran in adequate detail in a February 9, 2009 proposed reduction letter and rating decision prior to the April 2009 final rating reduction.  Specifically, in the February 9, 2009 notice letter, the Veteran was given 30 days to request a hearing and 60 days to present additional evidence.  In a March 16, 2009 letter, the Veteran requested a hearing.  However, because this letter was received more than 30 days after the February 9, 2009 letter, he was not afforded a hearing.  

Significantly, the January 26, 2009 rating decision which proposed reducing the Veteran's disability rating for a right elbow disability stated that the reduction would be based upon the Veteran's failure to report for a future examination that was scheduled in December 2008.  The January 26, 2009 rating decision informed the Veteran that he had 60 days to submit additional evidence or state that he was willing to be examined.  This is the type of notice set forth in 38 C.F.R. § 3.655(c), which pertains to failure to report for a VA examination in the case of a running award.  In pertinent part, 38 C.F.R. § 3.655(c) states that when a claimant fails to report for a reexamination and the issue is continuing entitlement, "...VA shall issue a pretermination notice advising the payee that payment for the disability ... for which the reexamination was scheduled will be discontinued."  The notice must inform the claimant that he or she "...shall be allowed 60 days to indicate his or her willingness to report for a reexamination or to present evidence that payment for the disability or disabilities for which the reexamination was scheduled should not be discontinued or reduced."  38 C.F.R. § 3.655(c) (2015).  

In the March 16, 2009 letter, the Veteran stated that he wished to undergo an examination.  This request was timely under 38 C.F.R. § 3.655(c).  If VA receives notice that a veteran is willing to report for a reexamination prior to discontinuance or reduction in payment, "...action to adjust payment shall be deferred.  The reexamination shall be rescheduled and the claimant notified that failure to report for the rescheduled examination shall be cause for immediate discontinue or reduction of payment."  38 C.F.R. § 3.655(c)(3) (2015).  

Because the Veteran's schedular rating had been both stable and continuous for five years or more, his rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a) (2015).  In other words, such a reduction must be predicated on an examination.  In this case, the RO failed to reschedule an examination after the Veteran provided timely notice under 38 C.F.R. § 3.655(c) that he was willing to report for one.  The RO violated 38 C.F.R. § 3.655(c) by not deferring the reduction and scheduling an examination, as that provision states unequivocally that the RO "shall" complete these tasks.  Therefore, because the RO failed to comply with 38 C.F.R. § 3.655(c) and reduced the Veteran's disability rating without proper application of 38 C.F.R. § 3.344, the April 2009 reduction is void ab initio and shall be set aside.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  The Veteran's 40 percent disability rating for a right elbow disability is therefore restored.  

As noted above, because the RO processed the Veteran's appeal of the reduction of his disability rating for his right elbow disability as an increased rating claim, the Board has assumed jurisdiction over that issue and will address it below.  

II. Duty to Notify and Assist

With regard to the Veteran's increased rating claim, VA has met all statutory and regulatory notice and duty to assist provisions set forth in the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  With regard to the duty to notify, in a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, the Veteran received no such letter.  However, the February 2010 SOC provided the text of 38 C.F.R. §§4.1 and 4.7.  Additionally, it provided the Veteran with the specific rating criteria applicable to his right elbow disability and explained why a higher evaluation was not warranted.  In his March 2010 Form 9, the Veteran asserted that the evidence showed that his disability was "progressive," indicating that had actual knowledge that he needed to show that his disability had increased in severity.  His increased rating claim was then readjudicated in the April 2015 SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

With regard to the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  The RO attempted to obtain the Veteran's Social Security Administration (SSA) records, but received a negative response in August 2011.  The Veteran was informed of this in an August 2011 rating decision for issues that are not currently on appeal.  

The Veteran was afforded VA examinations in January 2010 and March 2015 to evaluate the severity of his right elbow disability.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his right elbow disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

III. Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. at 509; see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr, 21 Vet. App. at 308.  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

In this decision, the Board determined that the reduction in rating from 40 percent to noncompensable was improper based on a violation of due process. Thus, the Veteran's current rating is 40 percent.  To acknowledge a rating lower than 40 percent (i.e. pursuant to the RO's March 2015 decision) would violate due process. Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014), citing Cushman v. Shinseki, 576 F. 3d 1290, 1296 (Fed. Cir. 2009). 

The Veteran's right elbow disability is rated 40 percent rating under Diagnostic Code 8616, neuritis of the ulnar nerve, which is in turn evaluated according to Diagnostic Code 8516, paralysis of the ulnar nerve.  38 C.F.R. § 4.124a (2015).  The Veteran is right handed based upon self-report and the medical evidence of record.  See 38 C.F.R. § 4.69 (2015).  Under Diagnostic Code 8516, a 40 percent rating is warranted for severe incomplete paralysis of the ulnar nerve of the major extremity.  A 60 percent rating is warranted when there is complete paralysis of the ulnar nerve of the major extremity, with the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy that is very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a (2015).

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2015).  

Moreover, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2015).  

"Neuritis is defined as inflammation of a nerve, a condition attended by pain and tenderness over the nerves, anesthesia and paresthesias, paralysis, wasting, and disappearance of the reflexes."  The Veteran was diagnosed with neuritis of the ulnar nerve at his January 2010 VA examination.  

In this case, the 40 percent rating assigned is already in excess of what is permitted for neuritis.  38 C.F.R. § 4.123 (2015).  However, because the March 2015 examiner did not diagnose neuritis and instead diagnosed right ulnar neuropathy, the Board will consider whether the Veteran's disability picture is more closely approximated by a 60 percent rating.  

At his January 2010 VA examination, the Veteran reported daily pain in his right elbow that was a 9 out of 10 on the pain scale.  He described it as an achy pain within the joint that was worse in cold weather.  He took etodolac two times per day without relief.  He stated that he was unable to fully flex and extend his right elbow.  He denied clicking, popping, giving way, and locking.  The Veteran reported numbness that radiated from the medial aspect of the right elbow into the ulnar aspect of his right hand.  He did not use a brace but stated that he had in the past.  He reported flare-ups twice every six months that caused him to stop activities and "...seek self-imposed bed rest."  He stated that his disability occasionally limited his ability to use his right arm and that when this occurred he wrapped his arm or used a sling.  The examiner noted that the Veteran's right elbow disability caused difficulty with housework, washing dishes and cooking.  He was able to read, dress himself, and maintain personal hygiene.  He reported occasional sleep disturbance due to pain.  

Upon examination, there was tenderness to palpation over the medial and lateral aspects of the right elbow.  He had a positive Tinel sign (tingling sensation in the distal end of a limb when percussion is made over the site of a divided nerve), over the ulnar nerve, indicating a partial lesion or the beginning regeneration of the nerve.  See Dorland's Illustrated Medical Dictionary, 1716 (32nd ed. 2012).  He had decreased range of motion accompanied by pain.  There was no increased fatigue, weakness, lack of endurance or incoordination after repetitive motion testing.  His distal sensation was intact to sharp and dull pain stimuli.  At the time of the examination, the Veteran reported that he was not experiencing numbness in his right hand.  His deep tendon reflexes were normal in his biceps and triceps.  The examiner diagnosed DJD of the right elbow by x-ray and ulnar neuritis/cubital tunnel syndrome of the right elbow.  

The January 2010 VA examination does not show that the Veteran's disability picture is more closely approximated by the 60 percent criteria.  First, it does not show that the Veteran had the "griffin claw" deformity, which is a flexion and atrophy of the hand and fingers.  Id. at 370.  Additionally, there was no limitation of motion of the fingers or hand or weakened wrist flexion.  Therefore, it does not show that the 60 percent criteria are met.  38 C.F.R. § 4.124a (2015).  

The Veteran underwent a second VA examination in March 2015.  The Veteran complained of elbow pain and numbness of the outside half of his right hand with accompanying weakness.  The examiner found that he had moderate constant pain and severe intermittent (usually dull) pain.  The Veteran also reported severe numbness in cold weather.  Upon examination, his right elbow flexion, elbow extension, and wrist extension were all normal at 5/5.  His right wrist flexion was 2/5 (active movement with gravity eliminated).  His right grip and pinch were 3/5 (active movement against gravity).  The examiner noted atrophy, the normal side was 24 centimeters and the atrophied side was 23 centimeters.  His deep tendon reflexes were normal.  His sensory examination was normal for his right shoulder, and inner and outer forearms.  His right hand and fingers had decreased sensation.  He did not have trophic changes.  The examiner concluded that there was moderate incomplete paralysis of the right ulnar nerve.  He determined that all other nerves were normal.  The examiner stated that the Veteran would not be equally well served by amputation and use of a prosthesis.  The examiner concluded that the Veteran did not have scars or any other pertinent physical findings, complications, conditions, signs, or symptoms from his right elbow disability.  His right elbow disability impacted his ability to work because, "[h]is right arm made everything difficult.  He would drop things and be in pain."  The examiner diagnosed right ulnar neuropathy and specifically stated that the Veteran did not have a median nerve disorder and that the only affected nerve was the ulnar nerve.  

The findings of the March 2015 VA examiner do not support a 60 percent disability rating.  Although the Veteran had weakened grip and pinch, a strength measurement of 3/5 is not more closely described as "complete" paralysis.  Although atrophy of the forearm was noted, it was only a difference of one centimeter.  No atrophy of the dorsal interspace and thenar and hypothenar eminences was noted.  Additionally, no limitation of motion of the fingers or thumb was noted.  The Board notes that weakened wrist flexion is one of the 60 percent criteria and that in March 2015, the Veteran's right wrist flexion was 2/5.  Although this symptom meets one of the 60 percent criteria, the Board finds that a strength measurement of 2/5 is not more accurately described as "complete" paralysis.  The Veteran's disability picture is more accurately described as severe incomplete paralysis based upon the findings of the March 2015 VA examiner.  The term "incomplete paralysis" indicates "... a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve...."  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2015).  In this case the "type picture" for complete paralysis set forth in Diagnostic Code 8516 contemplates the "griffin claw" deformity as well as loss of extension of right and little fingers with inability to spread the fingers or reverse with inability to adduct the thumb, and weakened wrist flexion.  A weakened wrist flexion of 2/5 is "substantially less" than the disability picture contemplated by the 60 percent criteria.  

The Veteran's VA treatment records consistently show reports of numbness, right elbow pain, sometimes reported as being 9 out of 10 on the pain scale.  These records do not support a 60 percent rating, as they do not address the rating criteria.  

The Veteran has not advanced any specific lay assertions in support of his claim.  In his March 2010 VA Form 9, he stated that his condition was "progressive."  Although the Veteran is competent to state that his disability has gotten worse and there is nothing in the record to indicate that his statement is not credible, his nonspecific assertion is not probative evidence in support of a finding that the 60 percent criteria are met.  

In September 2015, the Veteran's representative argued that separate ratings should be assigned for the factors set forth in 38 C.F.R. §§ 4.40 and 4.45 as set forth in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board notes that consideration of these provisions is required when the evaluation of a disability is based upon limitation of motion.  In this case, the Veteran has been in receipt of a separate disability rating for DJD of the right elbow since May 1998.  His DJD is rated under Diagnostic Code 5010-5207, which are the Diagnostic Codes for traumatic arthritis and limitation of extension of the forearm.  These Diagnostic Codes address limitation of motion and the factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  To compensate the Veteran again for these symptoms would result in impermissible pyramiding.  38 C.F.R. § 4.14 (2015).  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's right ulnar neuropathy does not more closely approximate a 60 percent rating.  38 C.F.R. § 4.7 (2015).  Therefore, the preponderance of the evidence is against this claim and it is denied.  38 C.F.R. § 4.3 (2015).  

III. Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's right elbow disability are contemplated by the schedular criteria set forth in Diagnostic Code 8516.  His right elbow manifests as pain, numbness, slight atrophy, decreased strength in some parts of his right extremity, and diminished sensation in his right hand and fingers.  The definition of "neuritis" contemplates these manifestations.  See 38 C.F.R. § 4.123 (2015).  The Veteran asserts that he used to use a brace, that sometimes he sought self-imposed bedrest, and that he had occasional sleep disturbance.  These are responses to pain, which is a symptom that is contemplated by the rating criteria.  

Furthermore, the Veteran has been assigned a separate rating to compensate him for limitation of motion and other factors that are set forth in 38 C.F.R. §§ 4.40 and 4.45 such as his reported limitation of motion, instability, giving way, stiffness, locking, swelling, fatigability, heat, and lack of endurance.  

The criteria set forth in Diagnostic Code 8615 practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected right elbow disability, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

IV. TDIU 

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The Veteran has two service-connected disabilities: right ulnar neuropathy, which is at issue in this case, and DJD of the right elbow.  The Veteran is unemployed and has filed claims for TDIU in the past.  In his September 2008 TDIU claim, he stated that he was unable to work due to high blood sugar, high blood pressure, arthritis, and asthma.  Of these, only right elbow arthritis is service-connected.  The Veteran did not specify which body part had arthritis.  However, to interpret the evidence in the most favorable light, the Board will assume that the Veteran meant right elbow arthritis.  At his January 2010 VA examination, he reported that he stopped working "...due to his overall health condition including diabetes, seizures, and a back condition."  None of these are service-connected disabilities.  The Veteran contended that he is unable to work due to a combination of service-connected and non-service connected disabilities.  The evidence of record does not show that the Veteran's service-connected right disabilities alone preclude employment.  Individual unemployability must be determined without regard to any nonservice-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Because there is no evidence of unemployability solely due to the Veteran's service-connected disabilities, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

Reduction of the disability rating for a right elbow disability from 40 percent to noncompensable, effective July 1, 2009, was improper; restoration of a 40 percent rating is granted.  

A disability rating in excess of 40 percent for a right elbow disability is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


